Opinion by
Cline, J.
From the testimony it appeared that there was on the invoice a column with a heading in very small letters, apparently stamped thereon, the following: “Home market value or current selling price as at date of exportation,” which contained prices higher than those on invoice, and which column was overlooked by the witness at the time he made entry, no other importation over a period of years having had this notation. Exhibit 2 (Treasury representative’s report after investigation) recommended that the petition be granted inasmuch as it was conceded by the appraiser and the deputy collector that there was no attempt to defraud the Government or misrepresent the facts. On the record presented the petition was granted.